Citation Nr: 0925874	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  04-30 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
claimed as bronchitis.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The Veteran had active service from July 1974 to February 
1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Nashville, Tennessee, Regional Office 
(RO).  

In December 2007, the Board resolved two other issues on 
appeal, and remanded the claim for service connection for a 
respiratory disorder.  The additional action requested in the 
remand order has since been completed, and the case has now 
been returned for further appellate review.   


FINDING OF FACT

The preponderance of the evidence shows that the Veteran does 
not currently have a diagnosed respiratory disability.


CONCLUSION OF LAW

A respiratory disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such 



assistance would aid in substantiating the claim.  It also 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

In the present case, the Veteran was provided with the notice 
required by the VCAA by letters dated in April 2003 and 
February 2008.  The RO specifically informed the Veteran of 
the evidence required to substantiate his claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  The February 2008 
letter also included information regarding the assignment of 
disability ratings and effective dates in cases where service 
connection is granted.  The record also reflects that the 
originating agency readjudicated the Veteran's claim 
following the provision of the required notice and the 
completion of all indicated development of the record.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.  

Moreover, all available evidence pertaining to the Veteran's 
claim has been obtained.  The Veteran has declined a hearing.  
The record before the Board contains service and post-service 
treatment records.  In addition, the Veteran has not 
identified any additional pertinent evidence that could be 
obtained to substantiate his claim.  The Board is also 
unaware of any such evidence.  The Veteran was afforded 
appropriate disability evaluation examinations.  He was 
afforded a VA respiratory disorders examination in July 2003.  
The Board later noted, however, that the examination report 
was not adequate because the report did not contain a 
particular diagnosis.  Therefore, the Board remanded the case 
for further development.  The Veteran was subsequently 
afforded VA fee basis pulmonary function tests.  Those test 
results were subsequently reviewed by two VA physicians, one 
of whom prepared a report in November 2008.  In an addendum, 
it 



was noted that the VA physician had reviewed the claims file.  
The Board is of the opinion that this development is 
adequate.  The Board has noted that the Veteran's 
representative has stated that the development which was 
taken subsequent to the Board's remand did not fulfill the 
instructions set forth in the Board remand which specified 
that the Veteran should be afforded an examination, and that 
the case should again be remanded for further action.  The 
Board concludes, however, the development is adequate to 
resolve the claim.  First, the Board notes that pulmonary 
function testing is in fact a type of examination.  In 
addition, the Board notes that the main deficiency which 
prompted the remand was a lack of diagnoses.  The report 
prepared by the VA physician in November 2008 stets forth 
three specific diagnostic conclusions.  Finally, the Board 
notes that only substantial, and not strict, compliance with 
the terms of a Board remand is required pursuant to Stegall 
v. West, 11 Vet. App. 268 (1998). See D'Aries v. Peake, 22 
Vet. App. 97 (2008).  Therefore, the Board is satisfied that 
VA has complied with its duty to assist the Veteran in the 
development of the facts pertinent to the claim.

For the above reasons, it is not prejudicial to the Veteran 
for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2008) 
(harmless error).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or 



injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a Veteran 
seeking disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Board notes that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 
38 U.S.C.A. § 1110.  In the absence of proof of present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 
104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).

The Court of Appeals for Veterans Claims (Court) has held 
that where the determinative issue involves medical causation 
or a medical diagnosis, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to service connection for a 
respiratory disorders, claimed as bronchitis.  The Veteran 
contends that he developed chronic bronchitis during service.  





The Veteran had active service from July 1974 to February 
1975.  The Veteran's service treatment records include 
records that indicate that the Veteran was treated on several 
occasions for complaints of bronchitis.  

The Veteran filed his claim for disability compensation in 
March 2003.  Significantly, however, the Veteran's post-
service medical treatment records from the date of his claim 
and later have been obtained, but do not contain a diagnosis 
of a respiratory disorder such as chronic bronchitis.  
Although records reflect treatment for sinusitis, a disorder 
of the lungs is not noted in the treatment records from the 
date of the Veteran's claim until the present date.  A 
private treatment record from East Tennessee Primary Care 
Associates dated in February 2003 (one month before the 
Veteran filed his claim), reflects that while being treated 
for back pain, it was noted that respiratory exam was 
essentially clear to auscultation and percussion, with normal 
bilateral breath sounds and no wheezes, crackles, or rales.  

The Board has noted that the report of a VA examination 
conducted in July 2003 reflects that the Veteran reported 
having severe dyspnea on exertion.  He said that he was able 
to walk 500 yards, but did not use stairs because he had 
difficulty breathing after one flight.  He did not complain 
of a chronic cough or sputum production.  He had not had 
hemoptysis.  He did not use oxygen or any inhaler therapies.  
He had not been incapacitated because of his breathing 
requiring bed rest, nor was there hospitalization or direct 
treatment by a physician.  On physical examination, he was 
noted to weigh 298 pounds.  Respiratory rate was 18.  He was 
noted to be dyspneic with ambulation with respiratory rate 
increasing to 20.  He reportedly had some mild shortness of 
breath with dressing and undressing and getting on and off 
the examination table.  Expansion and excursion of the chest 
were normal and symmetrical.  The lung fields were clear to 
auscultation and percussion.  A chest X-ray did not show any 
cardiopulmonary process.  An EKG did not show any evidence of 
cor pulmonale.  Pulmonary function studies reportedly showed 
moderate decrease in expiratory air flow.  




The only diagnosis was "Evidence of moderate nonspecific 
decrease in expiratory airflow in patient who is a nonsmoker 
with chronic allergic symptoms and a past history of 
bronchitis."  The examiner indicated that the Veteran had 
been treated for bronchitis in service, and concluded that 
this was probably an early manifestation of his difficulties 
with allergic symptoms which had resulted in some decrease in 
his expiratory airflow which was known to occur over a period 
of time.  However, the examiner did not offer a specific 
diagnosis as to a current disorder.  

As noted above, the Board found the foregoing VA examination 
report to be inadequate as it did not contain a specific 
diagnosis.  Therefore, the Board remanded the case for 
additional development of evidence.  

The Veteran was afforded pulmonary function testing on behalf 
of the VA by Parkwest Medical Center in March 2008.  The 
impression was that there was no evidence of obstructive lung 
disease.  It was noted that there was reduced FVC with normal 
TLC which as possibly related to extra thoracic restriction.  
Lungs volumes reportedly indicated air trapping.  DLCO was 
mildly reduced uncorrected for Hgb.    

A VA respiratory disease examination report dated in November 
2008 reflects that a VA physician reviewed a copy of the 
pulmonary function tests and gave the following 
interpretation:  (1)  Based on spirometry, there is no 
evidence of obstructive lung disease; (2) Normal TLC (total 
lung capacity) measured by Kalium dilution, suggesting no 
evidence of restrictive lung disease; and (23) mildly reduced 
DLCO that is uncorrected for hemoglobin, requiring 
appropriate hemoglobin correction.  The VA physician noted 
that this pulmonary function test was reviewed with another 
physician who agreed with this interpretation.  In an 
addendum dated in December 2008, the VA physician reported 
that the claims file had been reviewed.  

After considering all of the foregoing evidence, the Board 
finds that preponderance of the evidence is against the 
Veteran's claim for service connection for a respiratory 
disability.  Except for the Veteran's statements and claims, 
there is no competent medical evidence which shows that the 
Veteran has a diagnosed lung 



disorder since he filed his claim.  Neither the medical 
treatment records, nor the VA examination reports contain a 
diagnosis of any specific respiratory disability.  Abnormal 
pulmonary function tests figures alone are not adequate to 
support a claim.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996) 
(An elevated cholesterol level represents only a laboratory 
finding, and not an actual disability in and of itself for 
which VA compensation benefits are payable).

Without a recognized injury or disease entity, VA is not 
authorized to award compensation for reported symptomatology.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (Service 
connection is awarded for "a particular injury or disease 
resulting in disability"); see also Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999); aff'd Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001) (The CAVC held 
that symptoms alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.)  

The Board has considered McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007) which held that the requirement that there be 
evidence of a current disability in a service connection 
claim is satisfied by evidence showing that the Veteran had 
such a disability at the time he filed claim for 
compensation, or during the pendency of that claim, and that 
a claimant may be granted service connection even though the 
disability resolves prior to the Board's adjudication of the 
claim.  The Board again notes, however, that no other 
evidence of record reflects the presence of a diagnosed 
disability during that time frame.  

The evidence from prior to the date of his claim, such as 
during service or earlier post service records, is not 
sufficient to show the presence of a current disability.  
Accordingly, service connection must be denied because there 
is no competent evidence of a diagnosis of a current 
respiratory disability.  See 38 U.S.C.A. § 1110; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 
104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a respiratory disorder, claimed as 
bronchitis, is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


